UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 90-8327
                      _____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                VERSUS

                       STEFAN MARTIROSIAN,

                                                Defendant-Appellant.

      ____________________________________________________

          Appeals from the United States District Court
                for the Western District of Texas

      _____________________________________________________

                            (July 27, 1992)

Before POLITZ, Chief Judge, SMITH and BARKSDALE, Circuit Judges.

BARKSDALE, Circuit Judge:

     Having been convicted on a plea of guilty to possession of

cocaine with intent to distribute, Stefan Martirosian's primary

contention on appeal is that the district court's failure, in

accepting his plea, to inform him of the mandatory minimum penalty

provided by law for the offense, as mandated by Fed. R. Crim. P.

11(c)(1), constitutes a complete failure to address a Rule 11 core

concern, requiring that he be allowed to plead anew.   We VACATE and

REMAND.

                                  I.

     In April 1989, Martirosian, a resident alien and Armenian

citizen of the former Soviet Union, was a passenger aboard a bus

stopped at the United States Border Patrol checkpoint at Sierra
Blanca, Texas.   A Border Patrol agent boarded the bus to conduct a

citizenship check.    Martirosian stated that he was a resident

alien, but did not have his resident alien card with him.       As

Martirosian was being removed from the bus, the agent noticed a

travel bag located above his seat.       After Martirosian denied

ownership of it, the agent took it to search for citizenship

papers.   The search revealed, among other things, 143 ounces of

cocaine and a Russian language newspaper.

     Martirosian was charged in May 1989 in a one-count indictment

with possession of more than 500 grams of cocaine with intent to

distribute (cocaine count), in violation of 21 U.S.C. § 841(a)(1).

A superseding indictment added charges that Martirosian possessed

phenobarbital with intent to distribute, also in violation of §

841(a)(1); falsely represented himself to be a United States

citizen at the checkpoint, in violation of 18 U.S.C. § 911; and

failed to have in his possession his alien registration receipt

card, in violation of 8 U.S.C. § 1304(e).

     In October 1989, Martirosian entered into a plea agreement; in

exchange for a guilty plea to the cocaine count, the others would

be dismissed after sentencing.    The district court accepted the

plea at a hearing that month; set sentencing for December; and

allowed Martirosian to remain free on bond pending sentencing.

Sentencing was reset for January 1990; Martirosian failed to

appear.   That March, he was arrested in Nevada.

     Martirosian moved that April for permission to withdraw his

plea.   A hearing was promptly held, at which Martirosian alleged,


                               - 2 -
among     other   things,   that    he   pleaded     guilty    based   on    the

representation of his attorney's paralegal that, if he did so, he

would receive probation for providing information on KGB agents to

the FBI.    The motion was denied.

     Martirosian was sentenced in May 1990 on the cocaine count to,

among other things, 114 months' imprisonment.                  His sentencing

guidelines' offense level included a two-level upward adjustment

for obstruction of justice, based on his failure to appear at the

January 1990 sentencing hearing.         On motion of the government, the

other counts were dismissed.

     Martirosian appealed, contending that the district court erred

in refusing to allow the plea withdrawal and in enhancing his

sentence for obstruction of justice.          In response, the government

maintained that the record was inadequate to determine the district

court's reasoning for denying withdrawal and recommended that the

appeal be held in abeyance, with the case remanded for further

proceedings.      This court so ordered in March 1991.

     Following     a   two-day     evidentiary   hearing      that   July,   the

district court again denied the motion to withdraw the plea and

entered detailed findings of fact and conclusions of law that

August.      In   October   1991,    this    court   granted    Martirosian's

unopposed motion for supplemental briefing in this appeal.1




1
     Martirosian's supplemental affirmative and reply briefs were
not submitted by the same counsel who filed his original briefs.

                                     - 3 -
                                II.

      In his post-remand supplemental brief, Martirosian contends

for the first time that his guilty plea was taken in violation of

Rule 11, because the district court did not advise him of the

mandatory minimum penalty provided by law for his offense.      The

government, by a supplemental brief, has responded to this new

contention.2   Because our disposition requires a remand to allow

Martirosian to plead anew, we do not reach the other issues he

raises.3

     Rule 11 requires the district court, before accepting a guilty

plea, to address the defendant in open court and inform him of, and

determine that he understands, among other things

           the nature of the charge to which the plea is
           offered, the mandatory minimum penalty provided by
           law, if any, and the maximum possible penalty
           provided by law ....



2
     Because the government has fully responded, and does not
assert waiver or prejudice, we address the merits of this claim.
We do not intimate any view on whether raising an issue for the
first time during appeal, after a remand while the appeal is held
in abeyance, constitutes waiver where, as here, that issue could
have been raised prior to remand.      See generally Northwestern
Indiana Telephone Co. v. F.C.C., 872 F.2d 465, 470 (D.C. Cir. 1989)
(absent compelling explanation, it is generally inappropriate to
consider argument raised on an appeal following remand, where it
could have been properly presented on initial appeal), cert.
denied, 493 U.S. 1035 (1990); Walnut Properties, Inc. v. City of
Whittier, 861 F.2d 1102, 1106 (9th Cir. 1988) (same), cert. denied,
490 U.S. 1006 (1989).     Obviously, this belated assertion has
resulted in a waste of scarce judicial resources in this court and
the district court.
3
     These include whether Martirosian (1) should have been
permitted to withdraw his plea; (2) was denied effective assistance
of counsel; and (3) erroneously received an upward offense level
adjustment for obstruction of justice.

                               - 4 -
Fed. R. Crim. P. 11(c)(1) (emphasis added).       During the plea

hearing, the district court did not inform Martirosian of the

mandatory minimum penalty (five years) provided by law for his

offense.   See 21 U.S.C. § 841(b)(1)(B).   The government concedes

this, but claims harmless error pursuant to Fed. R. Crim. P. 11(h).

     Rule 11 is intended to ensure that a defendant makes an

informed and voluntary plea.    The rule, as interpreted by this

court, addresses three "core concerns":    "(1) whether the guilty

plea was coerced; (2) whether the defendant understands the nature

of the charges; and (3) whether the defendant understands the

consequences of the plea."   United States v. Adams, 961 F.2d 505,

510 (5th Cir. 1992); see also United States v. Bachynsky, 934 F.2d
1349, 1354 (5th Cir.) (en banc), cert. denied, __ U.S. __, 112 S.

Ct. 402 (1991).    A complete failure of the district court to

address any one of these concerns when accepting a plea requires

reversal; Rule 11(h)'s harmless error analysis is inapplicable.

Adams, 961 F.2d at 510-11; United States v. Pierce, 893 F.2d 669,

679 (5th Cir. 1990).    A merely inadequate or "less than letter

perfect" treatment of a core concern, however, is reviewed for

harmless error.   Bachynsky, 934 F.2d at 1354; see also Adams, 961
F.2d at 510-11.

     The core concern in issue is whether Martirosian understood

the consequences of his plea.    The district court's failure to

inform Martirosian of, and determine that he understood, the

mandatory minimum sentence "went to the heart of this requirement".

Pierce, 893 F.2d at 679.   Indeed, one of Rule 11's objectives "is


                               - 5 -
to insure that a defendant knows what minimum sentence the judge

must impose".    Fed. R. Crim. P. 11 advisory committee's note (1974

amend.) (emphasis added). The failure to advise Martirosian of the

minimum mandatory sentence was a complete failure to address a Rule

11 core concern, mandating that the plea be set aside.       We cannot,

as urged by the government, review this omission for harmless

error.

                                  III.

     For   the   foregoing   reasons,    Martirosian's   conviction   and

sentence are VACATED, and the case REMANDED to permit him to

replead.




                                 - 6 -